Citation Nr: 0121974	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-01 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
enucleation of the right eye, to include as secondary to 
mustard gas exposure.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco Texas, which denied the benefit sought.  By a 
June 2000 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran appealed the Board's 
decision.  By a March 2001 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's June 
2000 decision, and remanded the case back to the Board in 
order that the veteran's claim could be considered in light 
of the enhanced duty to assist provisions as contained in the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The Board will 
proceed with its review of the case at this time.  


FINDINGS OF FACT

1.  An August 1996 decision by the Board denied the veteran's 
attempt to reopen a previously denied claim for service 
connection for enucleation of the right eye, which the 
veteran also indicated was due to mustard gas exposure.  

2.  The evidence submitted since the Board's August 1996 
decision, is cumulative and essentially duplicative of 
evidence previously submitted, and does not bear directly and 
substantially on the issue under consideration.  Further, it 
is not, by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection.  



CONCLUSION OF LAW

1.  The August 1996 decision by the Board with regard to the 
veteran's claim for service connection for enucleation of the 
right eye, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  

2.  The evidence received since the Board's August 1996 
decision is not new and material, and the veteran's claim for 
service connection for enucleation of the right eye, to 
include as secondary to mustard gas exposure, has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for enucleation of the right eye was first 
denied by a January 1963 rating decision, and the veteran 
subsequently filed numerous claims to reopen the denied 
claim.  He later filed an additional claim to reopen in which 
he also alleged that his right eye disability was due to 
mustard gas exposure in service.  That claim was ultimately 
denied by an August 1996 decision by the Board, in which it 
was determined that new and material evidence to reopen the 
previously denied claim had not been submitted.  That 
decision became final.  As such, the claim may only be 
reopened if new and material evidence is submitted.  See 
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

Currently in deciding claims to reopen, it must be determined 
whether the claimant has presented "new and material" 
evidence under the provisions of 38 C.F.R. § 3.156(a) (2000) 
to reopen the prior claim.  See Elkins v. West, 12 Vet. App. 
209 (1999) (en banc); see also 38 U.S.C.A. § 5108 (West 
1991); Hodge v. West, 155 F.3d 1356, 1369-70 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (new and material evidence is 
"evidence not previously submitted to agency decision makers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself, or in connection with 
evidence previously submitted, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, on November 9, 2000, the 
President of the United States signed into law the VCAA which 
eliminated the concept of well-grounded claim.  The new law 
did not, however, eliminate the requirement for a claimant to 
submit new and material evidence in order for a previously 
denied claim to be reopened.  Accordingly, if new and 
material evidence has been found to have been submitted, the 
claim is reopened and adjudicated on the merits, taking into 
account the VA's redefined obligations with respect to the 
duty to assist the veteran in developing evidence.  The VA 
must ensure that all other due process requirements have been 
met.  

The Board observes that under the VCAA, the basic elements 
required for establishing service connection have remained 
unchanged.  Service connection means that the facts shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service 
was aggravated during service.  See generally 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  In 
addition, service connection may be granted for a disability 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2000).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
can also be granted for any disease or disorder diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  In 
addition, while a showing of a "well-grounded claim" is no 
longer a valid basis for establishing service connection, see 
VCAA, supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  There must be medical evidence of a 
present disability, evidence of an injury or disease in 
service, and competent medical evidence of a nexus or link 
between the currently diagnosed disorder and the veteran's 
active service.  

The evidence considered by the Board in reaching its August 
1996 decision, in which it was determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection, consisted of 
the veteran's service medical records, records of treatment 
following service, affidavits from acquaintances and 
relatives of the veteran, personal statements made in support 
of his claim, and reports from the Department of the Army 
Chemical and Biological Defense Command Historical Division.  
The veteran's service medical records were completely 
negative for any indication of a sight disorder in the right 
eye, other than a possible congenital refractive error.  The 
veteran's vision was consistently shown to be 20/20 
throughout his active service, with the exception of a noted 
20/30 visual acuity due to refractive error, as indicated in 
the service medical records.  

The first documented indication of problems with the right 
eye were shown in a November 1962 medical certificate signed 
by M. A. Walker, M.D., in which the veteran was noted to have 
been seen for complaints of a problem in his right eye.  Dr. 
Walker stated that his office records showed that the veteran 
had right eye blindness due to glaucoma some six months after 
his separation from service.  The veteran was diagnosed as 
having been blind in his right eye.  In addition, statements 
dated in July 1972 and January 1975 were received from his 
treating physician, T. E. Hunt, M.D., indicating that the 
veteran had been seen from July 1959 to July 1971, and that 
his major diagnoses included right staphylomatous with a hazy 
cornea and irregular pupil.  However, no opinion as to the 
onset of the blindness was offered, although Dr. Hunt 
indicated that the veteran had a 30-year history of a blind 
right eye.  Subsequent treatment records only showed the 
presence of a right eye disability, variously diagnosed, 
including blindness and glaucoma, but otherwise failed to 
contain any medical opinion as to the etiology of that 
disability.  

The veteran had also submitted statements from his father and 
two associates, dated in January and April 1975, indicating, 
in substance, that they were aware that the veteran had 
become blind in his right eye well within one year of his 
separation from service.  Further, in both January of 1990 
and January 1994, the veteran appeared at personal hearings 
before hearing officers at the RO, and testified that he had 
enucleation of the right eye due to having suffered from snow 
blindness and other visual trauma during service.  He 
testified that his vision in his right eye eventually 
decreased until he was ultimately considered blind in that 
eye.  Statements received from the Historical Division of the 
U.S. Army Chemical and Biological Defense Command, dated in 
January and April 1995, indicated that any claimed exposure 
to mustard gas could not be confirmed.  

The foregoing evidence formed the basis for the Board's 
August 1996 denial.

In February 1997, the veteran attempted to reopen his claim 
for service connection for enucleation of the right eye.  
Evidence associated with the claims file in connection with 
his claim to reopen primarily consists of numerous and 
duplicative personal statements expressing the veteran's 
views as to why he believes that his right eye blindness was 
incurred during service.  The veteran also submitted 
duplicate copies of his service medical records which he had 
annotated himself, and duplicate copies of post-service 
clinical treatment records previously considered by the Board 
in reaching its August 1996 decision.  Further, the veteran 
submitted duplicate copies of affidavits originally submitted 
in 1975, and offered duplicate copies of Army Chemical and 
Biological Defense Command statements indicating that his 
alleged mustard gas exposure could not be verified.  

In addition, the veteran submitted clinical treatment records 
dating from October 1996 through May 1997 which had not been 
submitted and considered previously.  However, those clinical 
records do not reflect treatment for the veteran's right eye 
disability and are therefore not relevant to the issue on 
appeal.  The duplicate treatment records which had been 
previously considered only showed the presence of a current 
right eye disability, and did not contain any medical opinion 
addressing the etiology of that disability.  Evidence 
submitted following issuance of the Order of the Court of 
March 2001 consisted of additional personal statements by the 
veteran and copies of annotated service medical records 
previously considered.  

The Board has considered all of the evidence received from 
the veteran in conjunction with the current claim, and finds 
that no "new" and "material" evidence with respect to his 
claim for service connection for enucleation of the right 
eye, to include as secondary to mustard gas exposure, has 
been submitted.  The August 1996 Board decision was based on 
the available medical evidence which did not objectively show 
that the veteran's right eye disability was incurred as a 
result of his active service.  Further, none of that evidence 
suggested that the veteran had been exposed to mustard gas 
such as would affect the vision in his right eye.  While the 
clinical records submitted in support of his claim showed the 
presence of a current disability, they did not show that such 
disability had been incurred in service.  In short, there was 
no evidence constituting a medical nexus between the 
veteran's right eye disability and any incident of his active 
service, to include exposure to mustard gas therein.  

Likewise, the evidence submitted in support of the veteran's 
current appeal is duplicative and cumulative of evidence 
previously considered.  The clinical treatment records, while 
largely irrelevant and duplicative, show that he has an 
enucleation of the right eye.  However, as with the evidence 
previously submitted and considered, these records fail to 
show that the veteran's right eye enucleation was ultimately 
either incurred in or aggravated by his active service.  
Therefore, the Board finds that the evidence submitted since 
August 1996, including the veteran's personal statements and 
the annotations written on documents previously submitted, 
does not add anything of significance to the evidence that 
was previously considered.  The evidence submitted since 
August 1996 is therefore cumulative, and does not bear 
directly or substantially on the matter under consideration.  
Further, the evidence submitted since August 1996 is not so 
significant that it must be considered in order to fairly and 
fully decide the merits of the veteran's appeal.  In short, 
the evidence submitted in support of the veteran's claim to 
reopen does not contribute to a more complete picture of the 
circumstances surrounding the incurrence of his right eye 
disability.  

In addition, the Board notes that lay statements submitted by 
the veteran, his friends and his associates in support of his 
claim, to the effect that any diagnosed right eye 
enucleation, or other right eye disability was incurred in 
service, do not constitute probative evidence.  In this 
regard, the Board observes that as lay persons, lacking in 
medical training and expertise, those individuals are not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses and opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the evidence submitted since August 1996 is not new 
and material, the veteran's claim may not be reopened.  
Medical evidence such as clinical treatment records showing 
that any diagnosed right eye disability, to include 
enucleation of the right eye, was actually incurred in 
service, in addition to supporting evidence accompanied by a 
plausible rationale, would be required to reopen the 
veteran's claim for service connection.  The Board views the 
above discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for the claimed disability.  See Graves v. Brown, 8 Vet. App. 
522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

New and material evidence not having been submitted to reopen 
the previously denied claim, service connection for 
enucleation of the right eye, to include as secondary to 
mustard gas exposure, remains denied.  


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

